Citation Nr: 0104638	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-24 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a May 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin, which denied 
the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  A BVA decision dated April 1993, denied service 
connection for a low back disorder.

3.  The evidence associated with the claims file subsequent 
to the Board's decision is new, and so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.

4.  A chronic low back disorder was not manifested during 
service or for many years following separation from service.

5.  The veteran is not shown to have a low back disorder 
which is casually or etiologically related to service, 
including any injury sustained during service.


CONCLUSIONS OF LAW

1.  The Board's April 1993 decision denying entitlement to 
service connection for a low back disorder is final.  
38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991); 38 C.F.R. 
§§ 20.1100, 20.1104 (2000).

2.  The evidence received subsequent to the Board's April 
1993 denial is new and material, and the requirements to 
reopen the claim of entitlement to service connection for a 
low back disorder have been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2000).

3.  A low back disorder was not incurred in or aggravated by 
active duty service. 38 U.S.C.A. §§ 1110, 1154 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304, (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by current law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §3(a), 
114 Stat. 2096 (2000).  In this regard, the Board notes that 
an effort was made by the RO to obtain the veteran's service 
medical records.  The record reveals that the veteran's 
service medical records, if any, were likely destroyed in the 
1973 fire at the National Personnel Records Center (NPRC).  
The veteran was notified of the fact but he did not claim 
that he received treatment in service and no additional 
locations or facilities were reported on a NA Form 13055.  
Therefore, no further efforts were made to obtain the 
veteran's service medical records.  The Board also notes that 
the veteran was afforded VA examinations in October 1991 and 
September 1999.  Medical records were also obtained from the 
veteran's private physicians.  The Board is unaware of any 
additional records identified by the veteran that need to be 
obtained and associated with the claims file.  Therefore, the 
Board concludes that the VA has met its statutory duty to 
assist.

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for a low back 
disorder on the basis that he has submitted new and material 
evidence not only sufficient to reopen his claim, but also 
sufficient to grant service connection.  The Board observes 
that the veteran's claim of entitlement to service connection 
for a low back disorder was first considered and originally 
denied in a November 1991 rating decision.  The veteran's 
claim was originally denied because there was no showing that 
the veteran's low back disorder, was incurred in or 
aggravated during service.  This decision was appealed to the 
Board, which affirmed the denial in an April 1993 decision.  
A motion for reconsideration was filed by the veteran.  The 
motion was denied by the Chairman, Board of Veteran Appeals, 
in June 1993. 

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision, or the claimant files an appeal to the United 
States Court of Appeals for Veterans Claims.  See 38 U.S.C.A. 
§ 7103(a) (West 1991); 38 C.F.R. § 20.1100(a) (2000).  When 
the Board affirms a determination of the RO, that 
determination is subsumed by the final appellate decision.  
See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104.  Once the 
Board's decision becomes final, absent submission of new and 
material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108.  In this 
case, while the veteran filed a motion for reconsideration, 
the motion was denied.  Therefore, the Board's April 1993 
decision is final and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 
(a), 3.156, 20.302, 20.1002(c)(1), 20.1103.  However, if new 
and material evidence is presented or secured with regard to 
a claim that was disallowed, the Board must reopen the claim 
and review the former disposition of the claim.  See 
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.102, 3.156, 
20.1105. 

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-19 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material.  If "the Board finds that no such evidence has 
been offered, that is where the analysis must end."  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  Second, if new and 
material evidence had been presented the claim was reopened 
and considered based upon all of the evidence of record to 
determine whether it was well grounded.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim was 
well grounded, the VA had a duty to assist in the development 
of the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).

However, recent legislation significantly impacted the "new 
and material" analysis, as well as claims for service 
connection in general.  On November 9, 2000 the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.SC. §§ 5100-5103A, 5106-7, and 5126), which 
removed the requirement that a veteran submit a well-grounded 
claim.  Therefore, the second step set forth above is no 
longer applicable.

Nevertheless, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a), 
using a different analysis.  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(citing Black's Law Dictionary 1203 (6th ed. 1990)).  Second, 
the evidence must actually be shown to be "new," and not of 
record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  In 
other words, the evidence cannot be cumulative or redundant.  
See 38 C.F.R. § 3.156(a).  The final step of the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998) 
(citing 38 C.F.R. § 3.156(a)).  This does not mean that the 
evidence warrants a revision of the prior determination.  It 
is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Final Definition," 55 Fed. Reg. At 52274 
(1990)).  The credibility of the new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of these tests are satisfied, the claim must 
be reopened.

The Board's April 1993 decision denying service connection 
for a low back disorder relied on the veteran's service 
records, a VA examination dated October 1991, and private 
medical records from the veteran's chiropractor, Randal E. 
Arnold, D.C.  The VA examiner diagnosed the veteran with 
chronic lumbosacral strain with recurrent spasm.  No 
explanation as to causation or medical nexus opinion was 
given.  The Board found that any low back injury sustained in 
service was acute and transitory and resolved without 
residual disability by the time of his separation from active 
duty.  The Board further found that a chronic back disorder 
was not clinically demonstrated until some forty years after 
the veteran's release from active duty, and was without any 
relationship to service.

In the case at hand, additional evidence associated with the 
claims file since the Board's April 1993 denial of the 
veteran's claim for service connection includes: (1) 
veteran's statement dated December 1998; (2) statement by 
J.G. Moellendorf, D.C., N.D., dated March 1999, with attached 
medical records; and (3) report of a review of the veteran's 
claims file by a VA physician in September 1999.

Based on the foregoing evidence, the Board finds that the 
evidence associated with the veteran's claims file subsequent 
to the April 1993 decision is new and material.  The newly 
submitted evidence provides opinions as to medical nexus, 
which was lacking at the time of the Board's decision.  The 
Board finds that the evidence is neither cumulative nor 
redundant.  Further, the Board finds that the new evidence of 
record is material, and thus, so significant that it must be 
considered in order to fairly decide the merits of the claim. 
See 38 C.F.R. § 3.156(a).  Consequently, the Board finds that 
there is a basis to reopen the veteran's claim for service 
connection for a low back disorder, and accordingly, the 
veteran's claim must be reopened.  

The next step is to determine whether the duty to assist has 
been satisfied.  In this regard, the Board notes that the 
veteran and his representative argued the claim on the merits 
and the veteran was provided with the applicable laws and 
regulations. He was also invited to submit evidence to 
substantiate his claim for service connection.  For these 
reasons the Board finds that the veteran will not be 
prejudiced by proceeding to a decision on the merits based on 
the evidence currently of record.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); V.A.O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49, 747 (1992) 
("if the appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised").

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a). When a veteran seeks service connection 
for a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  The mere fact of an in 
service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

With regard to the instant appeal, the pertinent facts 
follow.  As was previously stated, the record indicates that 
the veteran's service medical records were destroyed in the 
1973 at the NPRC.  The Board would note that it is not the 
contention of the veteran that he was treated in service for 
the claimed disability.  Private medical records from the 
veteran's chiropractor, Dr. Arnold showed that the veteran 
was treated from August 1985 to October 1990 for complaints 
of lower back pain.  It appears from the record that August 
1985 was the first documented instance of treatment after 
service.

The veteran did claim in a letter to the RO dated December 
1991 that he sought treatment immediately after service by 
chiropractors in the 1940's and 50's, as well as the 1960's 
and 70's.  However, the veteran further indicated that these 
records could not be obtained since the physicians were 
deceased. 

In October 1991 the veteran was afforded a VA examination, 
plus a special orthopedic examination.  In the medical 
history portion of the general examination, the veteran 
reported that he had a lower back injury during service.  He 
indicated that he could not lift or bend over without 
experiencing severe pain and that he had difficulty sitting 
for any length of time.  The VA examiner noted that the 
veteran had low back tenderness with spasms, flexion forward 
75 degrees, extension backward 5 degrees, lateral flexion 15 
degrees bilateral, and rotation 30 degrees bilateral.  Upon 
special orthopedic examination, the VA examiner also noted 
that the veteran indicated that his back problems began in 
service approximately in the spring of 1945, but he also 
noted that the veteran treated his acute back strain 
symptomatically as best he could and did not go on sick call.  
The examiner noted that the veteran owned a general store 
most of his life which required lifting heavy objects.  He 
further noted that the veteran during the years since 
discharge suffered several episodes of acute back strain most 
of the time precipitated by lifting extremely heavy objects.  
The orthopedic examination revealed a tenderness in the lower 
back area and palpation produced some spasm.  X-rays showed a 
normal lumbar spine.  The veteran was diagnosed with chronic 
lumbosacral strain with recurrent spasm.  No medical nexus 
opinion was given by the VA examiner.

A letter from Dr. Moellendorf dated March 1999, indicated 
that the veteran sought treatment on that day for lower back 
pain radiating into the left lateral thigh.  He was treated 
for an L2/3 joint dysfunction.  The doctor opined, from the 
veteran's past history, that he

believe[s] that [the veteran's] 
instability in the lumbar region is a 
result of a back injury while in the 
service as a gun crew member.

In September 1999, the RO referred the veteran's claims file 
for a review and an opinion from a VA physician as to the 
etiology of the veteran's current back disorder.  The VA 
examiner reviewed the entire claims file.  It was noted that 
the veteran had underwent a VA examination in 1991 and that 
"[a]t that time, x-rays of his lumbar spine were felt to be 
normal and his objective back examination was essentially 
normal."  The examiner noted that the veteran seemed to have 
had significant new injuries to his lower back following 
service and that he did not have any objective evidence of 
any significant permanent changes that had occurred to his 
back from the service injury.  The VA examiner opined,

[B]ased upon the medical records 
available and review of these records 
that this veteran sustained a low back 
strain and that injury sustained during 
combat in the 1940's while on active duty 
has no relationship to his subsequent 
post service problems with his back.  

Based on the foregoing evidence, the Board finds that service 
connection for a low back disorder is not warranted.  In this 
regard the Board finds that the opinion of the VA examiner to 
be more probative than opinion provided by Dr. Moellendorf.  
The Board bases this finding on the fact that the VA examiner 
had the benefit of review of the claims file and all the 
statements and medical records contained therein, whereas it 
appears from the record, that Dr. Moellendorf did not have 
the benefit of this review.  For example, Dr. Moellendorf did 
not record or comment on post service injuries reported by 
the veteran to VA examiners, i.e. acute back strain 
precipitated by lifting heavy objects, nor was reference made 
by Dr. Moellendorf to significant new injuries to the 
veteran's lower back noted by the VA examiner in September 
1999.  It appears from the record that Dr. Moellendorf relied 
solely on medical history provided by the veteran at the 
time.  Other than the statement of Dr. Moellendorf, there is 
no competent medical evidence that the veteran's current low 
back disorder is related to service.  

While the Board recognizes the veteran's sincere belief in 
the merits of his claim, his assertion that his current 
disorder is related to a service injury is not competent 
evidence.  There is no evidence that the veteran has the 
requisite medical expertise to offer a medical opinion as to 
the etiology of his current low back disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (holding that laypersons 
are not competent to offer medical opinions).  As such, 
service connection for a low back disorder must be denied.  

In reaching this conclusion, the Board acknowledges that, 
under the prior and revised provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
for application in this case.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).



ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disorder.

Service connection for a low back disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

